Citation Nr: 1401854	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for internal derangement of each knee.

2.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 29, 1960, to December 20, 1960.  

The claims are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2010 and in February 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the new and material evidence claim, the Veteran has identified additional service records, pertinent to the claim.  As the record is incomplete, further development under the duty to assist is needed. 

On the claim for increase for hearing loss, in December 2011, the Veteran testified that his hearing loss had worsened since he was last examined by VA.  As the evidence suggests a material change in the disability a reexamination under 38 C.F.R. § 3.327 is warranted.  







Accordingly, the case is REMANDED for the following action:

1.  Request from the proper federal custodian:

a).  The Veteran's service personnel file, and, 

b).  The retired in-patient records from the USAF Hospital, Chanute AFB, Illinois, from July 28, 1960, to October 31, 1960, for treatment of the knees. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine the severity of the Veteran's bilateral hearing loss.  

The Veteran's file must be available to the examiner for review.  

3.  After completion of the above development, adjudicate the claims.  If any benefit is denied, then furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


